Lumpkin J.
Concurring.
The question submitted to Judge Holt, in this case,, was, "whether the Superior, Inferior or Court of Ordinary, was the proper Court to establish a copy will before probate?” and he held that the Court of Ordinary was the only Court in which a lost will could be established; and I am inclin*17ed to think he was right, notwithstanding a contrary practice has been pursued in many parts of the State.
The Judiciary Act of 1799, in treating of the powers which arecommonbothtothe Superior and the Inferior Courts, says: -“And the said Courts respectively shall have power and authority to establish copies of lost papers, deeds or other writings, under such rules and precautions as are or may have been customaiy, and according to law and equity.” — Cobb 463.
The words, “lost papers,” are sufficiently broad to include wills. Still I am inclined to believe, from several considerations, that it was not the intention of the Legislature to include this class of instruments; and in this language, indeed, I suppose, that nothing else was designed, but to confer authority upon these Courts, to do that at common law, which in England could only be done in a Court of Chancery. And I interpret the phraseology at the end of the clause to indicate as much.
Did the Courts of Chancery in England exercise the jurisdiction claimed for these common law Courts, under this clause of the Judiciary Act of 1799 ? Upon examination it will be found that they did not In case of spoliation of a will, the Courts of Chancery in England, and in this country too, have assumed jurisdiction; fraud being peculiarly cognizable and relievable in Courts of Equity; and in all such cases, where the contents of the will could be ascertained, they would, by a decree, not only establish the suppressed or destroyed will, in all its parts, but direct its complete execution. 1 Madd. Ch. Frac. 325-6; 3 Atkins 359; 2 Vernon 380, 561; 1 Ves. Sen’r. 387; 1 P. Wms. 731; 2 Ibid. 748; 2 Story’s Eq. Jur. 671. But in ordinary cases of lost will, the parties always resorted to the Ecclesiastical Courts.
It is true, that Ecclesiastical Courts have no existence in our confederation. But the Ordinary in this State, is vested with much fuller powers than the Eccleisastical Courts in England. By the act of 1810, which is subsequent to the *18Judiciary act of 1799, respecting the establishment of lost papers, it is declared, that the Courts of Ordinary “shall have-original jurisdiction of all testate and intestate estates; and all such- other matters and things, as appertain or relate to estates of deceased persons, whether testate or intestate.”' Cobb 283, 284.
By the proceeding in one of the other Court's, something-is accomplished, or it’is, not If anything is established, as to the factum of the execution of the paper, purporting to be-a will, it is pro tanto an infringement upon the jurisdiction of the Ordinary; if nothing, then it is an idle ceremony, and a useless expense, and for that reason should not be encouraged.
The conclusion to which I have come, therefore, is that the Ordinary is the only Court, except upon appeal, in which the validity of wills or any other testamentary paper, and the factum of their execution, can be established or disputed. Here, the copy of the will alleged to be lost, is offered for probate, its-execution established, the executor qualified, who proceeds at once to the performance of the trusts imposed by the instrument ; no part of which ‘ ceremony could be dispensed with, were a certified copy produced from the records or minutes of the Superior or Inferior Courts. Neither has either of' these Courts the power to take any steps to enforce obedience to its judgment by the Ordinary. It is entitled by the Constitution and laws of the land, to examine into this matter for itself, and to form its own independent judgment in the premises. And the fact, that an appeal lies to the Superior Court, while it exposes the absurdity of giving to that Court original jurisdiction, denudes the direction, which we propose to give.to this subject, of all possibility of abuse.
Judgment affirmed.